DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I species A in the reply filed on 2019-01-24 is acknowledged. As Group I consists of (former)claims 1-22 and 29-31 (original restriction mailed 2018-08-23), and as Species A consists of (former)claims 1-6, 8-18, and 21-28 (according to applicant in the reply filed 2019-01-24), the total set of claims to be examined in the first action on the merits are as follows: Claims 1-6, 8-18, 21, and 22. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 9, 10, 13-18, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US 2005/0103111) in view of Schlitzkus et al. (US 2010/0192696) in further view of Kato et al. (US 4930353). .
Regarding claim 1 Imai discloses:
An electronics package comprising: 
a platform (e.g. 40, 60, FIG.1); 
a board (e.g. 30, FIG.1) mounted to the platform, the board having electronics (e.g. 50, FIG.1) mounted thereon; 
at least one feedthrough body (top of 70 above 10a FIG.1) having an exterior surface (exterior shown FIG.1), wherein the platform is mounted to the feedthrough body (mounted via e.g. 61 FIG.1); 
a feedthrough pin (61, FIG.1), passing through and hermetically sealed to the feedthrough body and connected to the board (e.g. through 50 FIG.4); and 
a cover (e.g. 80, FIG.1) attached to and surrounding the exterior surface of the feedthrough body (shown e.g. FIG.1) to produce a hermetically sealed chamber that houses the platform and the board (described e.g. paragraph [0036]) such that the board is spaced from the feedthrough body (61(s) feed through only the top section of 70 above 10a, as such, the portion of 70 that serves as the feed through body does not contact the board);
wherein a coefficient of thermal expansion of the cover (metallic material, paragraph [0032]) is different from the coefficient of thermal expansion of the board (“ceramic substrate or a printed circuit board” paragraph [0028])
Imai does not explicitly disclose:
a surface of the feedthrough body is exposed to the sealed chamber
wherein a coefficient of thermal expansion of the platform and the coefficient of thermal expansion of the board are selected to prevent the board from breaking free from the platform due to thermal expansion; and
Schlitzkus teaches:
a surface of the feedthrough body (e.g. section of 20 with 51 through it Fig.7) is exposed to the sealed chamber (inside 57 Fig.7)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Baba as pointed out above, in Imai, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have: provided a sensor that is “particularly compact in design. The assembly is therefore mechanically very robust, which has positive consequences in particular in terms of replacing a built-on unit that is connected to the pressure measuring cell. Furthermore, the assembly results in a separable connection between the pressure measuring cell and the built-on unit. The compact design of the connection unit for the pressure measuring cell may also reduce manufacturing costs” (paragraph [0004]), and in particular leaving the surface of the feedthrough body exposed to the sealed chamber allows for contact between the elements be established by conductive adhesive points/domes which insures that conductive contact is maintained even under fluctuating operation temperatures of the pressure sensor and built-on control device (paragraphs [0005], [0007], [0010])
Kato teaches:
wherein a coefficient of thermal expansion of the platform (7, FIG.2) and the coefficient of thermal expansion of the board (1, FIG.2)  are selected to prevent the board from breaking free from the platform due to thermal expansion (as described col 3 lines 43-62)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Kato as pointed out above, in Imai as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: prevention of breakage of components on the board due to excessive stresses that would arise from mismatched coefficients of thermal expansion (col 3 line 59-62).
Note that the limitation: “are selected to prevent the board from breaking free from the platform due to thermal expansion” would be/would have been understood by one of ordinary skill in the art to be a functional limitation that recites the intended use/function of the device, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim, as the prior art (Kato) teaches matched thermal expansions for the prevention of breakage it is understood to disclose the intended use claimed.

Regarding claim 2 Imai as modified discloses:
the platform is connected to the feedthrough body by at least one dowel (e.g. 61, FIG.1).

Regarding claim 3 Imai as modified discloses:
a sensor body (e.g. toroid of 70 around elements 30, 40, 60, FIG.1) surrounding at least one sensor and having an exterior surface wherein the cover is bonded to and surrounds a portion of the exterior surface of the sensor body (shown FIG.1).

Regarding claim 4 Imai as modified discloses:
the platform is mounted to the sensor body (shown FIG.1).

Regarding claim 5 Imai as modified discloses:
the bonds between the cover and the sensor body and the cover and the feedthrough body act as secondary containment of pressure when the sensor body is mounted to a process system (as would be understood from the structure shown e.g. FIG.1).

Regarding claim 6 Imai as modified discloses:
the cover is cylindrical (rounded edge cylinder shown e.g. FIG.2).

Regarding claim 9 Imai as modified discloses:
The electronics package of claim 1 
Imai as modified does not explicitly disclose:
wherein the platform and the board have similar thermal expansion characteristics
Kato teaches:
wherein the platform (7, FIG.2) and the board (1, FIG.2) have similar thermal expansion characteristics (as described col 3 lines 43-62)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Kato as pointed out above, in Imai as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: prevention of breakage of components on the board due to excessive stresses that would arise from mismatched coefficients of thermal expansion (col 3 line 59-62).
Regarding claim 10 Imai discloses:
the platform has different thermal expansion characteristics (low CTE metal alloy paragraph [0028]) from the feedthrough body (silicone insulating gel paragraph [0032]) or the cover.
Regarding claim 13 Imai discloses:
An electronics package comprising: 
a feedthrough body (top of 70 above 10a FIG.1); 
a second body (e.g. 10, 12 below 60, FIG.1); 
a cover (e.g. 80, FIG.1) bonded to the feedthrough body and the second body to form a hermetically sealed chamber, wherein the platform is mounted to the feedthrough body (mounted via e.g. 61 FIG.1);
a platform (10a, 10b, 11, FIG.1) positioned between the feedthrough body and the second body within the sealed chamber (shown FIG.1); and 
a board (e.g. 40, FIG.1) having electrical components (e.g. 30, FIG.1) mounted thereon wherein the board is mounted to the platform within the chamber (shown FIG.1) and is spaced from the feedthrough body (61(s) feed through only the top section of 70 above 10a, as such, the portion of 70 that serves as the feed through body does not contact the board),
wherein a coefficient of thermal expansion of the cover (metallic material, paragraph [0032]) is different from the coefficient of thermal expansion of the board (“ceramic substrate or a printed circuit board” paragraph [0028])
Imai does not explicitly disclose:
a surface of the feedthrough body is exposed to the sealed chamber
wherein a coefficient of thermal expansion of the platform and the coefficient of thermal expansion of the board are selected to prevent the board from breaking free from the platform due to thermal expansion; and
Schlitzkus teaches:
a surface of the feedthrough body (e.g. section of 20 with 51 through it Fig.7) is exposed to the sealed chamber (inside 57 Fig.7)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Baba as pointed out above, in Imai, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have: provided a sensor that is “particularly compact in design. The assembly is therefore mechanically very robust, which has positive consequences in particular in terms of replacing a built-on unit that is connected to the pressure measuring cell. Furthermore, the assembly results in a separable connection between the pressure measuring cell and the built-on unit. The compact design of the connection unit for the pressure measuring cell may also reduce manufacturing costs” (paragraph [0004]), and in particular leaving the surface of the feedthrough body exposed to the sealed chamber allows for contact between the elements be established by conductive adhesive points/domes which insures that conductive contact is maintained even under fluctuating operation temperatures of the pressure sensor and built-on control device (paragraphs [0005], [0007], [0010])
Kato teaches:
wherein a coefficient of thermal expansion of the platform (7, FIG.2) and the coefficient of thermal expansion of the board (1, FIG.2)  are selected to prevent the board from breaking free from the platform due to thermal expansion (as described col 3 lines 43-62)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Kato as pointed out above, in Imai as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: prevention of breakage of components on the board due to excessive stresses that would arise from mismatched coefficients of thermal expansion (col 3 line 59-62).
Note that the limitation: “are selected to prevent the board from breaking free from the platform due to thermal expansion” would be/would have been understood by one of ordinary skill in the art to be a functional limitation that recites the intended use/function of the device, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim, as the prior art (Kato) teaches matched thermal expansions for the prevention of breakage it is understood to disclose the intended use claimed.

Regarding claim 14 Imai discloses:
the second body is a sensor body containing a sensor (part of the pressure sensor S1 paragraph [0026]).

Regarding claim 15 Imai discloses:
the board is wire (e.g. 50, FIG.1) bonded to a conductor (e.g. 50 bounded to 50 shown e.g. FIG.2) connected to the sensor (as part of S1, FIG.1).

Regarding claim 16 Imai discloses:
the platform is mounted to the sensor body (shown e.g. FIG.1).

Regarding claim 17 Imai discloses:
at least two pins (e.g. 61, FIG.3) extending from the feedthrough body are press fit into the platform (60 as adhered to 10b, FIG.1).

Regarding claim 18 Imai discloses:
the board is mounted to the platform by one of an adhesive (described paragraph [0010]) and epoxy.

Regarding claim 21 Imai discloses:
the chamber further comprises a fill material (silicone gel, paragraph [0032]) between the board and the cover (shown FIG.1).

Regarding claim 22 Imai as modified discloses: 
the electronics package of claim 13 
wherein the platform has different thermal expansion characteristics than the cover or feedthrough body ((low CTE metal alloy paragraph [0028]) vs (silicone insulating gel paragraph [0032]), metal expansion vs gel expansion)
Imai as modified does not explicitly disclose:
wherein the board and the platform have similar thermal expansion characteristics to each other
Kato teaches:
wherein the board (1, FIG.2) and the platform (7, FIG.2) have similar thermal expansion characteristics to each other (as described col 3 lines 43-62)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Kato as pointed out above, in Imai as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: prevention of breakage of components on the board due to excessive stresses that would arise from mismatched coefficients of thermal expansion (col 3 line 59-62).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 (and all dependent claims) have been fully considered but they are not persuasive.
Applicant argues: “As set forth in the pending claims the board having electronics is mounted to a platform. Further, this platform is mounted to a feedthrough body. Such a configuration is not shown in the cited references”
As pointed out above Imai clearly shows the platform (40) of Imai is mounted to the feedthrough body (surface of 70) of Imai through 61 of Imai in the same manner as the present application which discloses the platform (102) mounted to the feedthrough body (106) through 164. Mounting of the platform by means of an additional element is entirely consistent with the present application given BRI (MPEP 2111).
Applicant argues: “The claims also state that a coefficient of thermal expansion of the platform and a coefficient of thermal expansion of the board are selected to prevent the board from breaking free from the platform to thermal expansion. Such a configuration is not shown in the cited references”
For the reasons pointed out above Kato teaches this limitation(s), beyond a general assertion to the contrary, applicant does not specifically address their reasons for asserting that such a configuration is not shown.
Applicant argues: “Further still, the claims state that the coefficient of thermal expansion of the cover is different from the coefficient of thermal expansion of the board.”
For the reasons pointed out above Imai is understood to disclose materials of differing thermal expansions.                                                                                                     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERON S MILLISER/Examiner, Art Unit 2841    

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841